                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 04224
         Chanel Tell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/11/2016.

         2) The plan was confirmed on 04/07/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 03/17/2020.

         6) Number of months from filing or conversion to last payment: 49.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Receipts:

          Total paid by or on behalf of the debtor                   $64,662.50
          Less amount refunded to debtor                              $3,567.53

NET RECEIPTS:                                                                                            $61,094.97


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                         $4,000.00
    Court Costs                                                                       $0.00
    Trustee Expenses & Compensation                                               $2,775.31
    Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                          $6,775.31

Attorney fees paid and disclosed by debtor:                           $30.00


Scheduled Creditors:
Creditor                                               Claim         Claim            Claim        Principal       Int.
Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
AmeriCash Loans LLC                      Unsecured           0.00      1,884.01         1,884.01      1,884.01         0.00
ATCF ii Illinois, LLC                    Secured             0.00           NA               NA            0.00        0.00
Capital One Bank                         Unsecured           0.00        334.29           334.29        334.29         0.00
Citibank                                 Unsecured      2,335.00            NA               NA            0.00        0.00
City of Chicago Department of Revenue    Unsecured      1,098.00       1,748.00         1,748.00      1,748.00         0.00
College Assist                           Unsecured      6,576.00     23,844.59        23,844.59      23,844.59         0.00
Colorado Student Ln Pr                   Unsecured     20,137.00            NA               NA            0.00        0.00
Cook County Clerk                        Secured       13,000.00     13,000.00        13,000.00       6,836.26    2,961.45
Cook County Treasurer                    Secured           943.93        943.93           943.93        496.43      215.03
First Rate Financial                     Unsecured      2,021.00            NA               NA            0.00        0.00
Illinois Dept of Revenue 0414            Priority            0.00          0.00             0.00           0.00        0.00
Illinois Student Assistance Commission   Unsecured      9,453.00       6,613.58         6,613.58      6,613.58         0.00
Internal Revenue Service                 Priority       7,297.00       6,961.98         6,961.98      6,961.98         0.00
Internal Revenue Service                 Unsecured           0.00      1,667.59         1,667.59      1,667.59         0.00
Jefferson Capital Systems LLC            Unsecured         339.00        338.87           338.87        338.87         0.00
MTAG Services                            Secured             0.00           NA               NA            0.00        0.00
Peoples Gas                              Unsecured         825.00           NA               NA            0.00        0.00
Total Visa                               Unsecured         326.00        417.58           417.58        417.58         0.00




UST Form 101-13-FR-S (09/01/2009)
Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00             $0.00
      Mortgage Arrearage                                       $0.00              $0.00             $0.00
      Debt Secured by Vehicle                                  $0.00              $0.00             $0.00
      All Other Secured                                   $13,943.93          $7,332.69         $3,176.48
TOTAL SECURED:                                            $13,943.93          $7,332.69         $3,176.48

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00              $0.00
       Domestic Support Ongoing                                $0.00              $0.00              $0.00
       All Other Priority                                  $6,961.98          $6,961.98              $0.00
TOTAL PRIORITY:                                            $6,961.98          $6,961.98              $0.00

GENERAL UNSECURED PAYMENTS:                               $36,848.51        $36,848.51               $0.00


Disbursements:

         Expenses of Administration                             $6,775.31
         Disbursements to Creditors                            $54,319.66

TOTAL DISBURSEMENTS :                                                                       $61,094.97


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 06/15/2021                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
